COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
 ROY ALEXANDER HAYES,                                           No. 08-14-00079-CR
                                                §
                    Appellant,                                      Appeal from
                                                §
 v.                                                         Criminal District Court No. 1
                                                §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                §
                    Appellee.                                   (TC # 20130D03530)
                                                §


                                       JUDGMENT

       The Court has considered this cause on State’s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed for want of jurisdiction, in

accordance with the opinion of this Court. We therefore dismiss the appeal. We further order

that the State’s second motion for extension of time to file the State’s brief is denied as moot.

We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.